UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 11, 2014 1 (Exact name of registrant as specified in its charter) Delaware 333-193821 38-3922937 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 590 Madison Avenue, 18th Floor New York, NY (Address of principal executive offices) (Zip code) (212) 521-4052 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. 1847 Holdings LLC (the “Company”) is presenting at an event at The Port Theater in Corona Del Mar, California, located at 2905 East Coast Highway. The Company’s presentation materials are attached hereto as Exhibit 99.1. The information contained in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information or such exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth in or exhibit to this Form 8-K shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Description Slide Presentation of 1847 Holdings LLC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1 Date: July 11, 2014 By: /s/ Ellery W. Roberts Ellery W. Roberts Chief Executive Officer 3 EXHIBIT INDEX Exhibit Description Slide Presentation of 1847 Holdings LLC 4
